DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/23/2021.
Claims 1-2 and 4-10 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 2015/0155414) in view of Chang (US 2016/0056320) and JP2174073 or ’073 (published 03/2012).
Addressing claims 1-2 and 6, Bedell discloses a system (fig. 1) comprising:
	a solar photovoltaic module 122;
	a fluid (cooling fluid) on the solar photovoltaic module (paragraph [0087] discloses the fluid is contained within the heat exchangers 335, which is positioned on the solar photovoltaic module 122 as shown in fig. 3);
	a plurality of configurable reflective surfaces 114 that (i) collect direct solar radiation and diffuse solar radiation (the reflective surfaces 114 are structurally capable of collect direct and diffuse solar radiation) and (ii) distribute the collected direct solar radiation and the collected diffuse solar radiation across one or more portions of the solar photovoltaic module (paragraphs [0067-0068] disclose the reflective surfaces 114 distribute the collected solar radiation on the surfaces of the solar photovoltaic module 122, which corresponds to the claimed one or more portions of the solar photovoltaic module), wherein:
	each one of the plurality of configurable reflective surfaces is physically connected to the solar photovoltaic module at an angle that is variable in relation to the surface of the solar photovoltaic module (figs. 1-3 and paragraph [0074]); and
	at least one variable pertaining to each one of the plurality of configurable reflective surfaces is configured based on one or more user preferences ([0074], the user can adjust the angle of the reflectors in order to position the reflectors at optimal angle to provide additional solar radiation [0065]; therefore, the position of the optimal angle of the reflectors to increase the energy generated by the photovoltaic module is the claimed user preference); and
	a controller (solar control unit 1202), wherein said controller comprises at least a memory (non-transitory memory 1404) and a processor 1402 coupled to the memory (fig. 14), and wherein the controller is configured to modulate an amount of electrical power output generated by the solar photovoltaic module in response to an input of one or more user preferences (paragraphs [0129-0153] disclose the controller controls the power generated by the solar cell as well as control the elevation actuator and horizontal actuator to increase the power generated by the solar photovoltaic module; therefore, the controller of Bedell is structurally configured to or structurally capable of being configured to perform the claimed function of modulating an amount of electrical power output generated by the solar photovoltaic module in response to an input of the one or more user preferences) by:
	transmitting a signal to adjust the at least one variable pertaining to one or more of the plurality of reflective surfaces in response to the one or more user preferences (the elevation and horizontal positions of the reflective surfaces are adjusted via the respective actuators [0080], which are controlled by the controller);
	the actuators coupled to the controller (paragraph [0145] and fig. 13 disclose the actuators are coupled to the actuator controller 1410, which is part of the overall controller), wherein the actuators adjust inclination of one or more of the plurality of reflective surfaces based at least in part on the signal transmitted by the controller to the actuators (paragraph [0145] discloses the actuator controller controls the actuators based on the signal from the light sensor, which implies that the signal is transmitted from the actuator controller to the reflective surfaces to control the inclination of the reflective surfaces in the north, south, east and west direction via the elevation actuator and the horizontal actuator [0080]).
Bedell further discloses the fluid is used for cooling down the photovoltaic module in order to increase the electrical power output of the solar photovoltaic module.
 
Bedell is silent regarding at least one variable pertaining to the fluid is configurable based on one or more user preferences and the controller modulates the electrical power output generated by the solar photovoltaic module by transmitting a signal to adjust the at least one variable pertaining to a fluid in response to the one or more user preferences, wherein said adjusting the at least one variable pertaining to the fluid comprises adjusting a height of a layer of the fluid on at least a portion of the solar photovoltaic module to satisfy at least a portion of the one or more user preferences based at least in part on values related to thermal output, electrical power output, absorptivity of the fluid, absorptivity of the solar photovoltaic module, and electrical efficiency of the solar photovoltaic module and the actuators are hydraulic mechanism.

Chang discloses a system comprising a solar photovoltaic module (figs. 1A-6A) and a fluid 122 positioned on the solar photovoltaic module (figs. 1A-6A), wherein at least one variable pertaining to the fluid (the fluid depth) is configurable based on one or more user preferences (figs. 7-10B show the depth of the fluid is configurable to obtain the increased output voltage or the claimed one or more user preferences).  Fig. 6B and paragraph [0053] disclose a circulating motor 64 for controlling the water positioned on the solar photovoltaic module.  Chang further discloses adjusting the height of the layer of the fluid on at least a portion of the solar photovoltaic module [0053-0056] to satisfy at least a portion of the one or more user preferences (the increase in output voltage) based at least in part on values related to thermal output (temperature of the water from absorbing heat through thermal conduction or thermal radiation [0053]), electrical power output (the output voltage, [0055-0056]), absorptivity of the fluid (paragraph [0009] discloses that the high transmittance fluid is chosen; the high transmittance property of the fluid is a value related to the absorptivity of the fluid in that a high transmittance fluid has low absorptivity for the incoming light), absorptivity of the solar photovoltaic module (paragraph [0009] discloses the amount of light introduced to the solar cell and the amount of light absorbed by the solar cell, which is a value related to the absorptivity of the solar cell because the amount of light introduced and the amount of light absorbed by the solar cell determines the amount of power it generates), and electrical efficiency of the solar photovoltaic module (paragraph [0009] discloses the increase in power generation efficiency of the solar cell, which is a value related to the electrical efficiency of the photovoltaic module).  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Bebell with the three-dimensional structure comprising the fluid positioned on the solar photovoltaic module as disclosed by Chang in order to increase the net amount of light received by the solar cell as well as decrease the temperature of the solar cell for increasing the power generation efficiency of the solar cell (Chang, [0009, 0053-0056]).  Furthermore, one of ordinary skill in the art would have found it obvious to modify the controller of Bebell to transmit a signal to the circulating motor of Chang for adjusting the depth of the layer of the fluid on the solar photovoltaic module to optimize the output voltage of the solar photovoltaic module, which is the claimed at least a portion of the one or more user preferences based at least in part on values related to thermal output, electrical power output, absorptivity of the fluid, absorptivity of the solar photovoltaic module, and electrical efficiency of the solar photovoltaic module as discussed above.

JP’073 discloses a system comprising two reflective surfaces 14a and 14b coupled to the photovoltaic component (16a, 16b and 17, fig. 3).  JP’073 further discloses a controller 42, including CPU 421 and memory 422 (fig. 5), is coupled to and for driving a hydraulic actuator 40 to change the inclination of the reflective surfaces via transmitted signal (paragraph [0024] of the translation document indicates that the controller stores seasonal orbit data of the sun and changes the inclination of the reflective surfaces accordingly; therefore, it is implicitly disclosed by JP’073 that the controller transmits signal to the hydraulic mechanism 40 for controlling the inclination of the reflective surfaces).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Bebell by replacing the known actuators of Bebell with the known hydraulic actuator coupled to the controller disclosed by JP’073 in order to obtain the predictable result of changing the inclination of the reflective surfaces for tracking the movement of the sun (Rationale B, KSR decision, MPEP 2143).

Addressing claims 4-5, Bebell discloses in paragraph [0011] the goal of the invention is to increase the efficiency of the photovoltaic cells, which is analogous to the claimed total demand of electrical power output of claim 4 and a relative proportion of electrical power output demand of claim 5.  Bebell discloses in paragraph [0068] the goal is also to increase thermal energy received by the system, which is analogous to the claimed total thermal output demand of claim 4 and the claimed relative proportion of thermal output demand of claim 5.
Chang discloses in figs. 6A-6B and paragraph [0053] the system is optimized for receiving thermal output from the fluid and electrical output from the photovoltaic module that are analogous to the claimed total demand of thermal output and total demand of electrical power output of claim 4 and a relative proportion of thermal output demand and electrical power output demand of claim 5.  Therefore, the limitations of claims 4-5 would have been obvious to one of ordinary skill in the art when optimizing the system of Bebell in view of Chang to maximize the thermal output and electrical output of the system.

Addressing claims 8-9, Bedell discloses the angle of the reflective surfaces are adjusted in order to optimize the power output of the solar photovoltaic module which meets the limitation of current claim because the adjusted angle of the reflective surfaces correspond to the claimed an adjustable reflectivity point of the plurality of configurable reflective surfaces.  The angle of the reflective surfaces, which is adjusted by the controller, also corresponds to the claimed inclination of the plurality of configurable reflective surfaces with respect to the solar photovoltaic module.

Addressing claim 10, the optimal power output of the photovoltaic module disclosed by Bedell corresponds to the claimed a predetermined percentage of electrical power output generated by the solar photovoltaic module because the claim does not specifically recite any numerical value associated with the claimed “predetermined percentage of electrical power output”.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedell (US 2015/0155414) in view of Chang (US 2016/0056320) and JP2174073 or ’073 (published 03/2012) as applied to claims 1-2, 4-6 and 8-10 above, and further in view of Aguglia (US 2004/0025931).
Addressing claim 7, Bebell and Chang are silent regarding the at least one variable pertaining to the fluid comprises the velocity of the fluid with respect to the solar photovoltaic module.

Aguglia discloses a photovoltaic device having reflectors and heat exchanger for cooling the photovoltaic device similarly to that of Bedell; wherein, the flow rate of the fluid is regulated along with temperature sensors in order to maintain a threshold temperature differential between the input and the output [0051-0052].  The set temperature differential is the equivalence to the user preference because, other than the user, it is unclear as to which entity would be able to a preferred temperature differential.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious modify the system Bedell in view of Chang with the associated structures along with the controller to adjust the flow-rate of the fluid positioned on the photovoltaic module to ensure a temperature differential between an input and an output as disclosed by Aguglia in order to ensure that the photovoltaic module operates at the right temperature that optimizes the electrical output (Aguglia, [0053]).  The adjustment of the flow-rate of the fluid disclosed by Aguglia also ensures that the thermal power output that are useable by the user (Aguglia, [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/12/2021